                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MAJOR BRANDS, INC.,                         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )       Case No. 4:18CV423 HEA
                                            )
MAST-JAGERMEISTER US, INC.,                 )
et al.                                      )
                                            )
      Defendants,                           )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion for Protective Order

[Doc. No. 164]. The Court held a hearing on the motion on October 16, 2019, at

which counsel presented their arguments. For the reasons stated below, the motion

is denied.

                                 BACKGROUND

      Plaintiff was served with a Rule 30(b)(6) Notice of Deposition. Plaintiff

objected to many of the noticed topics, and the parties have resolved a number of

the disputed topics. A revised Notice reflecting the revisions was sent. The

remaining issues are whether Defendants may probe into Plaintiff’s relationship

with any of its other suppliers and whether Defendants may inquire into Plaintiff’s

ownership and efforts to sell or transfer any ownership interests.



                                        −1−
                               LEGAL STANDARD

      Federal Rule of Civil Procedure 26 sets forth the scope of discovery in

general:

      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party’s claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this scope of discovery
      need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

      “The parties and the court have a collective responsibility to consider the

proportionality of all discovery and consider it in resolving discovery disputes.”

Fed. R. Civ. P. 26 advisory committee’s notes to 2015 amendment).

      “[T]he standard of relevance in the context of discovery is broader than in

the context of admissibility” but “[s]ome threshold showing of relevance must be

made before parties are required to open wide the doors of discovery and to

produce a variety of information which does not reasonably bear upon the issues in

the case.” Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992). “The

party who served the discovery must show why the information is important to the

issues and the party opposing ... must quantifiably explain the burden of providing




                                        −2−
the requested information.” Vallejo v. Amgen, Inc., 903 F.3d 733, 740 (8th Cir.

2018) (quoting magistrate judge’s order).

      Rule 26(b)(2) provides that a court “may alter the limits in these rules on the

number of depositions and interrogatories or on the length of depositions under

Rule 30.” Fed. R. Civ. P. 26(b)(2)(A). “By order or local rule, the court may also

limit the number of requests under Rule 36.” Id. In addition, “[o]n motion or on its

own, the court must limit the frequency or extent of discovery otherwise allowed

by these rules or by local rule if it determines that ... the proposed discovery is

outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(iii).

      When a party seeks a protective order, “[t]he court may, for good cause,

issue an order to protect a party or person from ... undue burden or expense,

including one or more of the following ... (A) forbidding the disclosure or

discovery; (B) specifying terms, including time and place or the allocation of

expenses, for the disclosure or discovery; (C) prescribing a discovery method other

than the one selected by the party seeking discovery; (D) forbidding inquiry into

certain matters, or limiting the scope of disclosure or discovery to certain matters

....” Fed. R. Civ. P. 26(c)(1).

      The burden is on the movant to show the “good cause” required for issuance

of the protective order. Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204,

1212 (8th Cir. 1973). “To make this showing, the moving party cannot rely on


                                         −3−
broad or conclusory allegations of harm.” Northbrook Digital, LLC v. Vendio

Servs., Inc., 625 F. Supp. 2d 728, 757 (D. Minn. 2008) (citing Gulf Oil Co. v.

Bernard, 452 U.S. 89, 102 n.16 (1981)). Information is generally discoverable

“unless it is clear that the information sought has no bearing upon the subject

matter of the action.” Sinco, Inc. v. B & O Mfg., Inc., Civ. No. 03-5277, 2005 WL

1432202, at *1 (D. Minn. May 23, 2005)). The Eighth Circuit has held,

nonetheless, that the proponent of the discovery must make a “threshold showing

of relevance ... before parties are required to open wide the doors of discovery,” in

order to limit “fishing expeditions in discovery.” Hofer v. Mack Trucks, Inc., 981

F.2d 377, 380 (8th Cir. 1992). “Evidence is relevant if: (a) it has any tendency to

make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in determining the action.” Fed. R. Evid. 401.

                                   DISCUSSION

      Defendants seek discovery relating to Plaintiff’s efforts on behalf of

suppliers other than Defendant Jagermeister. Plaintiff argues that this information

is irrelevant and disproportional. Defendants, however, argue that the information

is relevant and proportional in that the information sought will aid in the

determination of whether there is a “community of interest” with Plaintiff and

Jagermeister. Defendants ask for information regarding Plaintiff’s top ten

suppliers over a six year period. The request is limited in number and time.


                                        −4−
Plaintiff is the only source of this information and presumably it can access this

information in its own records to provide it to its designee in preparation for the

deposition. Plaintiff has not delineated how it must “prepare” its designee for the

deposition other than obtaining the data from Plaintiff’s own records.

Additionally, the information is relevant to the extent that since Plaintiff is

claiming a community of interest with Jagermeister, the information may lead to

information to controvert the alleged community of interest.

      Likewise, the requested discovery may lead to information that is relevant to

the issue of whether the Missouri Franchise Act applies to the parties’ relationship,

and the request is limited to the last 18 months. It is not overburdensome nor is it

unreasonable in terms of time and scope.

      Defendants argue they are entitled to discover information about

contemplated change in control or ownership of Plaintiff. The Court agrees. This

information is relevant to Plaintiff’s claimed damages. A change in control may

give rise to “good cause” for termination, thus having an effect on Plaintiff’s

claimed damages for the termination.

      Defendants are also entitled to explore how Plaintiff values Defendant

Jagermeister’s brand as it relates to Plaintiff’s claimed damages. Defendants’

articulated basis for seeking this information demonstrates that this information is

discoverable under Rule 26.


                                         −5−
                                 CONCLUSION

      Based on the record, the memoranda and proceedings herein,

      IT IS HEREBY ORDERED that Plaintiff’s Motion Protective Order [Doc.

No. 164] is DENIED.

      IT IS HEREBY ORDERED that a status conference is set in this matter for

October 30, 2019, at 11:30 a.m. in the courtroom of the undersigned.

      Dated this 22nd day of October, 2019.




                                    ________________________________
                                        HENRY EDWARD AUTREY
                                UNITED STATES DISTRICT JUDGE




                                       −6−
